Citation Nr: 0103112	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder secondary to chlorine gas exposure.  

2.  Entitlement to an increased evaluation for intervertebral 
disc disease of the lumbar spine, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1965.  

The veteran's claim of service connection for residuals of 
chlorine gas exposure was denied by the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) in a 
June 1994 decision.  The veteran disagreed with the 
determination and a timely appeal was filed.  

In a December 1996 rating decision service connection for 
post-operative herniated nucleus pulposus with osteoarthritis 
of the lumbar spine was granted, evaluated as 10 percent 
disabling.  The veteran disagreed with the 10 percent 
disability evaluation and a timely appeal was filed.  

The veteran was afforded a personal hearing before a Member 
of the Board of Veterans' Appeals (Board) in May 1997, who is 
no longer employed with the Board.  The veteran was 
subsequently informed that he had the right to another 
hearing by a Member of the Board, and in a March 2000 
response he declined the right to a new hearing.  In a July 
1997 rating decision the veteran was awarded a 60 percent 
disability evaluation for intervertebral disc syndrome of the 
lumbar spine.  

In July 1997, the Board remanded the veteran's claims to 
obtain additional medical information and service personnel 
records.  

In a March 2000 decision, the Board determined that the 
veteran's claim of service connection for a respiratory 
disorder secondary to residuals of exposure to chlorine gas 
was a well grounded claim.  (On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); among 
other things, this law eliminates the concept of a well-
grounded claim).  In the March 2000 Board decision, the 
issues of service connection for a respiratory disorder as a 
residual of claimed exposure to chlorine gas and an increased 
evaluation for intervertebral disc syndrome of the lumbar 
spine were remanded to the RO for additional development.  
The additional development included obtaining medical 
records, offering the veteran a VA medical examination, and 
considering extra-schedular and individual unemployability 
issues.  

Although additional issues were addressed in a November 1996 
statement from the veteran's local representative, in the 
December 2000 informal brief the veteran's national 
representative requested that the previous statement be 
disregarded.  In this regard, the issues as indicated on the 
title page are the sole issues for adjudication by the Board 
at this time and they will be considered on the merits.  

The issue of entitlement to service connection for a 
respiratory disorder secondary to chlorine gas exposure will 
be the subject of the remand portion of this decision.  


FINDING OF FACT

The veteran is currently in receipt of the maximum disability 
evaluation for intervertebral disc syndrome of the lumbar 
spine; lumbar pathology that equates to either complete bony 
fixation of the spine or a fracture of the spine with cord 
involvement is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
intervertebral disc syndrome of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5285, 5286, 5293 (2000).  


Intervertebral Disc Disease of the Lumbar Spine

Factual Background

The veteran has a long history of low back symptoms that have 
been related to service, and a post-service lumbar 
laminotomy/diskectomy.  

At a VA medical examination in June 1995 the veteran 
complained of constant low back pain with pain radiation into 
the thigh.  He was unable to sit or stand for extended 
periods.  Range of motion studies of the lumbar spine was 
reported as mildly diminished.  X-rays of the lumbosacral 
spine revealed narrowed disc spaces of L3-4, L4-5, and an 
absent disc space at L5-S1.  The diagnosis was postherniated 
nucleus pulposus, L5-S1, diagnosis by history; status post 
laminotomy/diskectomy, lumbar fusion L5-S1, diagnosis by 
history and the appearance of X-ray; degenerative disc 
disease, L4-L5, evidenced by symptoms and appearance of X-
rays dated 6/7/95.  A June 1995 neurological examination 
revealed limited findings.  

At the May 1997 personal hearing, the veteran testified that 
he had right radiating right leg pain.  The veteran testified 
that he was laid off from wok in March 1996 and that he was 
unable to find work due to his back problem.  He stated that 
he had back pain and that he was unable to sleep in certain 
positions.  

A VA medical examination was performed in October 1998.  It 
was reported that the veteran worked at a naval space station 
maintaining antenna computers.  He complained of persistent 
low back pain, and right lower limb weakness and numbness and 
left foot numbness.  His back pain was aggravated by riding 
in vehicles over unimproved roads.  There was progression of 
lower extremity weakness and numbness with prolonged walking.  
He used Nabumetone 500 mg twice daily for pain.  

The physical examination showed that the veteran walked with 
a normal gait, but he sat and stood stooped forward.  Range 
of motion studies of the back revealed that extension 
backward was to 14 degrees; extension was to 80 degrees; 
lateral bending was to 20 degrees left and right; and 
rotation to the right and left was 24 degrees.  Straight leg 
raising was positive on the right.  Right patellar and 
Achilles tendon reflexes were absent and were 1 plus on the 
left.  X-rays of the lumbosacral spine revealed narrowing of 
the L3/4, L4/5, and L5/1 intervertebral disc spaces with 
marginal traction osteophytes at the L3/4 level.  There was 
sclerosis and irregularity of the right L5/S1 facet joint.  
The diagnosis was intervertebral disc syndrome, pronounced, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and absent ankle jerk; confirmed by 
characteristic radiographic changes.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity. 38 
C.F.R. § 4.1.

With respect to the claim of an increased rating for 
intervertebral disc disease of the lumbar spine, the veteran 
is currently in receipt of a 60 percent disability 
evaluation, pursuant to Diagnostic Code Diagnostic Code 5293, 
intervertebral disc syndrome. The veteran has pronounced 
intervertebral syndrome with multiple low back symptoms and 
neurological deficits.  However, the 60 percent disability 
evaluation is currently the maximum compensation available 
under the rating schedule for that disability. 

Analogously 100 percent disability evaluations are available 
under Diagnostic Codes 5285 and 5286, respectively, residuals 
of vertebra fractures and complete bony fixation (ankylosis) 
of spine.  It is noteworthy that while the veteran has pain, 
limitation of motion, and associated neurological pathology, 
he retains some mobility of the spine and he is able to 
ambulate.  There are no clinical findings that reveal 
pathology of the low back that either shows or equates to 
residuals of a vertebral fracture or complete bony fixation 
(ankylosis) of the spine.  The Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. §  
4.7.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Recent physical findings were negative for 
objective evidence of pain.  In October 1998 it was reported 
that his back pain was aggravated by riding in vehicles over 
unimproved roads.  In this regard it must be concluded that a 
review of the medical evidence does not reflect evidence of 
pain greater than that contemplated by the current rating.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do 
not provide a basis for a higher rating.  Further, in October 
1998 the veteran was employed in antenna and computer 
maintenance.  In April 2000 he was attending school in some 
form or capacity.  While the veteran has substantial 
disablement as a result of his service connected disability, 
the record does not support any findings that his 
intervertebral syndrome presents such an unusual or 
exceptional disability picture as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b).  

The preponderance of the evidence is against the veteran's 
claim, and an increased evaluation for interveterbral disc 
syndrome of the lumbar spine is not warranted.  


ORDER

An increased evaluation for intervertebral disc disease of 
the lumbar spine is denied.



REMAND

The veteran's service medical records, including periodic 
chest X-rays, are negative for any complaints or findings 
referable to a respiratory or lung disorder.  However, in an 
April 1997 statement from a private physician, it was 
reported that from 1962 to 1964, the veteran was exposed to 
mustard gas and tear gas.  The diagnoses were chronic 
chemical bronchitis and asthma.  The service department, in a 
September 1998 letter to the veteran, indicated that it was 
not uncommon for military training to involve the types of 
chemicals that the veteran has described.  

The veteran was scheduled for a VA respiratory examination in 
April 2000.  VA administrative records indicate that he did 
not report for the examination.  Reportedly he was in another 
city attending school until December (2000). 

The veteran's representative has requested that due to the 
unusual circumstances regarding the veteran's inability to 
present for a scheduled VA medical examination, he be 
afforded another opportunity to appear.  

It is important to note that pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim.  Considering the 
somewhat equivocal medical evidence that has been presented, 
and in conjunction with the veteran's representative's 
request, the Board concludes that the veteran should be 
afforded another opportunity for a medical examination.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts 

pertinent to his claim of service connection for a 
respiratory disorder due to chlorine gas exposure, the case 
is REMANDED to the regional office (RO) for the following 
development:

1.  The veteran should be afforded an 
examination by an appropriate VA 
specialist to determine the nature, 
extent of severity, and etiology of the 
veteran's respiratory disorder(s).  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to express an opinion as to whether the 
veteran's current respiratory 
disability(ies), are due to or were 
aggravated by any incident of service, 
including exposure to chlorine gas.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals

 

